                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

KENNETH STUART,                                                      PETITIONER
ADC #089811

V.                        CASE NO. 5:18-CV-317-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                   RESPONDENT


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED, this 15th day of February, 2019.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
